DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 02/11/2022 has been entered. Claim 19 has been added. Claims 1-19 are pending in the Application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roberto Capriotti (Reg. No. 46,599) on 03/01/2022.

The application has been amended as follows: In the claims, claims 6 and 14 have been amended.

6. (Currently Amended) 	The method of claim [[1]] 5, wherein the IOMMU comprises an address mapping function.

14. (Currently Amended) The non-transitory computer readable medium of claim 13, wherein the IOMMU comprises a virtual memory address space, [[and]] a physical memory address space, and an address mapping function

End Amendment.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the Applicant’s amendments and persuasive arguments. 
Regarding claim 1 and 10, the known prior arts fail to explicitly disclose enabling an input/output (I/O) memory management unit (IOMMU); adding a peripheral component interconnect express (PCle) device, creating by the IOMMU a specified virtual memory address space to the device; setting the specified virtual address space to high end of address space beyond a memory address range of physical memory; mapping physical memory addresses to high value memory addresses, wherein a high value memory address is defined as a memory address in an upper limit of an addressing range of a central processing unit (CPU); and checking direct memory access by the device against the specified virtual memory address space in combination with other limitation found in the independent claims 1 and 10.
Regarding claim 19, the known prior arts fail to explicitly disclose enabling an input/output (I/O) memory management unit (IOMMU); adding a peripheral component interconnect express (PCle) device; assigning by the IOMMU a virtual memory address space to the device; 4creating by the IOMMU a specified virtual memory address space to the device; setting the specified virtual address space to high end of address space beyond a memory address range of physical memory; mapping physical memory addresses to high value memory addresses, wherein a high value memory address is defined as a memory address in an upper limit of an addressing range of a central processing unit (CPU); and verifying direct memory access addressing capability of the device at the high end of the address range in combination with other limitation found in the independent claim 19.
Other dependent claims inherit the allowable subject matter of the parent claims above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Examiner, Art Unit 2184